124 F.3d 217
97 CJ C.A.R. 1782
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
George L. SCHWEITZER, Plaintiff-Appellant,v.Daniel S. SCHWEITZER;  Hazel E. Wundrow Hanneman Schweitzer,Defendants-Appellees.
No. 97-4053.
United States Court of Appeals, Tenth Circuit.
Sept. 3, 1997.

Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  This cause is therefore ordered submitted without oral argument.


2
Plaintiff and appellant George L. Schweitzer, appearing pro se, appeals the dismissal of his First Amended Complaint for failure to state a claim, for failure to show entitlement to relief, and for failure to plead facts necessary to permit defendant and appellee Daniel S. Schweitzer to respond.  We conclude that, for substantially the reasons set forth in the district court's order, entered on March 28, 1997, the district court correctly dismissed this action.


3
Daniel Schweitzer seeks an award of attorney's fees and costs incurred on appeal, on the ground that the appeal is frivolous.  See Fed.  R.App. P. 38.  An appeal is considered frivolous when "the result is obvious, or the appellant's arguments are wholly without merit."  Braley v. Campbell, 832 F.2d 1504, 1510 (10th Cir.1987) (en banc).  This appeal is frivolous.  Accordingly, appellant George Schweitzer is ordered to show cause within 15 days why attorney's fees and costs should not be assessed against him.  See Doyle v. Oklahoma Bar Ass'n, 998 F.2d 1559, 1571 (10th Cir.1993).


4
The appeal is DISMISSED.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3